 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   ELISABETH MARIE PIRRO,                             Case No. 1:21-cv-00587-SAB

 8                  Plaintiff,                          ORDER DIRECTING PLAINTIFF TO FILE
                                                        NOTICE OF STATUS OF SERVICE
 9           v.
                                                        FIVE DAY DEADLINE
10   COMMISSIONER OF SOCIAL SECURITY,

11                  Defendant.

12

13          Plaintiff Elisabeth Marie Pirro filed this action on April 8, 2021, and summonses were

14 issued this same day. Pursuant to the scheduling order issued on April 8, 2021, unless other

15 provision is made pursuant to an application to proceed in forma pauperis, appellant is required

16 to effect service within twenty days of filing the complaint and file a return of service with this

17 court. More than twenty days have passed and Plaintiff has not filed a return of service with the

18 Court and Plaintiff is not proceeding in forma pauperis.

19          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file a notice within five (5)

20 days informing the Court of the status of service on Defendant in this action.

21
     IT IS SO ORDERED.
22

23 Dated:     May 6, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                    1
